Citation Nr: 1454217	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  11-14 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). The Veteran failed to appear for a Board videoconference hearing in January 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2014).

The Veteran claims service connection is warranted for an acquired psychiatric disorder, to include PTSD and major depressive disorder, based on in-service occurrences.  The Veteran asserts that was sexually assaulted in October 1966 while at Sheppard Air Force Base and on his way back to the barracks from the airman's club.  He also contends he was physically assaulted by a drill sergeant.

The objective medical evidence indicates he has been diagnosed with and is currently treated for PTSD and major depressive disorder.  He is currently receiving treatment at VA medical centers. 

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) medical evidence establishing a link between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f) (2014). 

VA has implemented DSM-V.  The Secretary, VA, however, has determined DSM-V does not apply to claims certified to the Board prior to August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  The AOJ certified the Veteran's appeal to the Board in October 2012.  Hence, this claim is governed by DSM-IV.

The Board notes that the Veteran's service personnel records show no clear indication that a personal assault occurred.  Based on the Veteran's testimony, he was denied transfer following the incident.  There is also no indication the Veteran has engaged in combat during his military service.

The Veteran's uncorroborated testimony, with respect to his personal assault is not sufficient to verify the stressors set forth in this case.  The Board recognizes that the present case falls within the category of situations in which it is not unusual for there to be an absence of service records documenting the events of which the Veteran alleges.  See, e.g., Patton v. West, 12 Vet. App. 272 (1999).  In any event, the Board acknowledges that the relevant regulations stipulate that, if a PTSD claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate his or her account of the stressor incident.  38 C.F.R. § 3.304(f)(5). 

Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Id. 

Evidence of behavior changes following the claimed assault(s) is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id. 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) observed that 38 C.F.R. § 3.304(f)(5) specifically states that a medical opinion may be used to corroborate a personal-assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the United States Court of Appeals for Veterans Claims (Court) erred when it determined that a medical opinion based on a post-service examination of a veteran cannot be used to establish the occurrence of a stressor); see also Patton, 12 Vet. App. at 280 (rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence'" in personal-assault cases). 

In this regard, the Board acknowledges the Veteran has been treated for PTSD and major depressive disorder, and his lay statements of his in-service assault.  However, the Board finds that there is insufficient competent evidence on file for the Board to make a decision on the claim.  The record is unclear as to whether the Veteran's diagnoses are etiologically related to the alleged military personal trauma. 

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103 , 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  Id. 

Pursuant to the April 2014 Board remand, the Veteran was afforded a VA examination in June 2014 where the VA examiner determined the Veteran did not have a diagnosis of PTSD or any other mental disorder under the DSM-V criteria.  However, the Board again notes that this claim is governed by DSM-IV, not DSM-V.  In addition, the VA examiner did not address the fact that the Veteran had been diagnosed with PTSD and major depressive disorder on numerous occasions during the course of treatment.  Therefore, the Board finds this examination is inadequate.  

Based on the foregoing, the Veteran should be scheduled for a new VA mental disorders examination by a medical professional with appropriate expertise to determine the likelihood that the alleged personal assault during service occurred, and if so, whether any current acquired psychiatric disorder is related to a personal assault incurred in service.  38 U.S.C.A. § 5103A(d) ; 38 C.F.R. § 3.159(c)(4).  An opinion on whether a diagnosis of PTSD is warranted due to the personal assault during the Veteran's service.

Accordingly, the case is REMANDED for the following action:

1. Copies of updated medical records should be obtained and added to the record.  

2. Following completion of the above, schedule the Veteran for a VA mental disorders examination.  Following an examination of the Veteran and a review of the relevant records and lay statements, the VA examiner is asked to opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's behavior during service and any other evidence is consistent with his claim of a personal assault during his active service.  The VA examiner is asked to confirm the existence of any current acquired psychiatric disorders, making specific findings regarding whether the Veteran satisfies the DSM-IV criteria of the American Psychiatric Association for a diagnosis of PTSD and major depressive disorder.  

If the examiner is of the opinion that a personal assault(s) occurred, the examiner should then state whether it is at least as likely as not (50 percent or greater probability) that the Veteran has PTSD and major depressive disorder, or any other acquired psychiatric disorder, as a result of such assault(s) in service.

If the examiner determines that there is inadequate evidence to support the occurrence of the in-service personal assault(s) as is set forth in 38 C.F.R. § 3.304(f)(5), or determines that the clinical evidence does not support a diagnosis of PTSD and major depressive disorder, or any other psychiatric disorder due to the assault(s), the examiner should list all diagnosed psychiatric disorders and specifically state whether it is at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric disorder (including PTSD and major depressive disorder) had its onset in service or is otherwise etiologically related to the Veteran's service.

The claims file must be made available to and thoroughly reviewed by the examiner.  The examiner must provide a complete rationale for all opinions offered.  In this regard, the examiner should address: 1) the Veteran's various alleged service stressors/incidents; 2) post-service medical treatment and diagnoses of mental disorders; 3) the June 2014 VA examination opinion; and 4) the lay statements of record.

The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.

3. Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After he has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

